DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a minimum conditional value” and “a maximum conditional value” is a relative term which renders the claim indefinite.  The term “a minimum conditional value” and “a maximum conditional value” is not defined by the claim, the specification par. [0072] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker (US 2016/0026165) in view of Husted et al. (US 5,845,149).
Regarding claims 1, 6, 8 and 9, Decker discloses an input-output control unit (industrial controller 10) constituting a programmable logic controller together with a central processing unit associated logic circuitry 124 and internal connections 122, 126 required to process and transfer the output signals 47 from the processor 75 to the output terminals 120)and for connection to a first device and a second device that are disposed on a line of a factory (Fig. 1-6, device 40 connected with the controller 10), the input-output control unit comprising:
 a first input interface to receive a device signal from the first device ([0006]-[0007], an input module for an industrial controller includes a plurality of input terminals configured to receive an input signal from a remote device); 
a communication interface (element 32, 36)  to receive correlation information indicating addresses of storage areas included in a storage and conditional values ([0015],[0040], accumulated vaue)  associated with the storage areas ([0006]-[0007], [0037], store the state of each input terminal and the signal corresponding to the time of the transition in the memory device); 
a data controller to write/read a digital value generated from the device signal into one of the storage areas and to output an output signal generated from the digital value ([0008]-[0010], [0035]-
an output interface to transmit the output signal to the first device ([0035]-[0037], The output modules 46 is configured to provide output signals 47 to the controlled devices 50);  and a logger/out putter to switch the storage area into which the digital value is written/read, based on the comparison in the comparer and to write/read the digital value into the storage area and to output the digital value([0043]-[0045], ,[0036], the value of the input signal (Written/read) 45 is compared to the prior value of the input signal 45 to determine whether the input terminal 110 has changed state and The output modules 46 is configured to provide output signals 47 to the controlled devices 50).
Decker fails to disclose a comparer to acquire reference signal generated from an input signal input from the second device, and to compare a value of the reference signal with at least one of the conditional values.
However, Husted discloses a comparer to acquire reference signal generated from an input signal input from the second device, and to compare a value of the reference signal with at least one of the conditional values (Fig. 1, 5, 6, column 2, lines 32-49, the process of developing a control program from the process of physically locating and connecting the I/O modules by establishing a set of separate "software addresses" used in the development of the control program and only later linked to the "physical addresses" of the I/O modules by a separate I/O map table. The use of separate software and physical addresses simplifies changing the location of an I/O module (only one entry in the I/O map table need be changed) and improves the portability of the control program (changes in network topology only affect the I/O map table).

Regarding claims 2, decker discloses the logger switches the storage area into which the digital value is written, to a storage area having an address associated with a minimum conditional value among the conditional values that is larger than the value of the reference signal or a maximum conditional value among the conditional values that is smaller than the value of the reference signal ([0066], [0046],  The logging buffer may be configured to store each transition in state along with the time signal 86 corresponding to the transition, or the logging  buffer may be configured to store the state of each input terminal at a predefined time interval. If the input module 44 is configured to store data at each change in state).
Regarding claim 3, Decker discloses a second input interface to receive the input signal, wherein the input signal is a pulse signal (receives a series of pulse 284),  and 6Docket No. 16038US01 Preliminary Amendmentthe data controller further comprises a counter ( the counter input terminal 110) to count a number of pulses contained in the pulse signal (counts up to a preset value)and to output the reference signal indicating the counted number ([0040], [0059], [0067], Fig. 8, Fig. 12, generates a sequence pulse 290 counts).
Regarding claim 4, Husted discloses  the device signal and the input signal are analog signals, the reference signal is a digital signal, the first input interface receives the input signal, and the data controller further comprises an A/D converter to convert a level of the device signal into the digital value and to convert the input signal into the reference signal (column 1, lines 14-23, column 5, lines 24-31, conversion circuitry, such as analog to digital or digital to analog circuitry, for converting the I/O signals 
Regarding claim 5, the combination of Decker and Husted disclose,
Decker discloses the communication interface (32, 36 and 38) receives an instruction value designated by a user ([0033], receive commands from the operator), and when the communication interface receives the instruction value, the logger switches the storage area into which the digital value is written, to a storage area indicated by the instruction value ([0008]-[0010], [0012], [0038],  The memory configured to store, at a predefined time interval, the state of each input terminal and the time signal corresponding to the transition in state in a buffer. The state of each input terminal and the time signal corresponding to the transition in state stored as a set of data and the buffer configured to store a plurality of sets of data for each input terminal).  
Husted discloses in Fig. 5 and 6, column 2, lines 35-47, column 8, lines 9-30, communication module 24, refreshes the data in the data table 100 by the use of the technique of "connected" messages, each carrying a unique message ID so as to direct that message through the network. In connected messaging the source of each message sends the message out onto the network with a unique connection identification number I/O modules 20 use a particular connection identification number for their messages to the central controller 26 used to route those messages to the correct addresses of the data table 100).
Regarding claim 7, Decker discloses the central processing unit to provide an instruction on operations to the input-output control unit ([0003], [0007], [0036], an input module for an industrial controller includes a plurality of input terminals configured to receive an input signal from a remote device. The processor is configured to execute the series of instructions).
Regarding claim 10, Decker discloses the second device (controlled devices 50) is an encoder or sensor (Fig. 8, encoder) disposed in a production line (industrial controller 10, [0002], Fig. 1).

Conclusion
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu discloses automated equipment is often controlled using a programmable logic controller (PLC, or simply called programmable controller).
Kris discloses the one peripheral unit is an analog-to-digital converter
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119